Citation Nr: 1031159	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-29 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1969 to March 
1972.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 decision of the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The stressful incidents described by the Veteran, including 
seeing destruction and death caused by artillery, are consistent 
with the places, types, and circumstances of his service as a 
cannoneer in the Army field artillery in Vietnam during the 
Vietnam era.

2.  The Veteran has been diagnosed with PTSD by a VA 
psychiatrist, who based the diagnosis of PTSD on the Veteran's 
experiences in Vietnam.  


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

In light of the fully favorable determination in this case, no 
further discussion of VCAA compliance is necessary.

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

Establishing service connection for PTSD requires: (1) medical 
evidence diagnosing PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the occurrence of the required in-service 
stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. 
Reg. 41092 (July 15, 2010) (correcting the effective and 
applicability dates from July 12, 2010 to July 13, 2010).  The 
revisions apply to, among others, claims appealed before July 13, 
2010, but not yet decided by the Board.

This revision adds to the types of claims VA will accept through 
credible lay testimony alone, as being sufficient to establish 
occurrence of an in-service stressor without undertaking other 
development to verify the Veteran's account.  The PTSD 
regulation, § 3.304(f), previously only authorized VA to accept 
statements from Veterans who served in combat, as denoted by 
combat-related awards or decorations or other evidence sufficient 
to establish participation in combat, as sufficient to accept the 
occurrence of the claimed in-service stressor.  VA later amended 
its PTSD regulations to also accept the statements of Veterans 
who are former Prisoners-of-War and those with an in-service 
diagnosis of PTSD as sufficient to establish occurrence of an in-
service stressor if they are consistent with the places, types, 
and circumstances of service.

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement 
for corroborating evidence of the claimed in-service stressor if 
it is related to the Veteran's "fear of hostile military or 
terrorist activity."  The new regulatory provision requires 
that: (1) A VA psychiatrist or psychologist, or contract 
equivalent, must confirm that the claimed stressor is adequate to 
support a diagnosis of PTSD; (2) the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service; and (3) the Veteran's symptoms are related to 
the claimed stressor. 

In this case, the Veteran asserts that he has PTSD as a result of 
traumatic experiences while serving in the field artillery in 
Vietnam during the Vietnam era.  Some of the traumatic incidents 
he describes include seeing destruction and death caused by 
artillery, seeing a jeep overturn, an incident where a helicopter 
he was on received incoming ground fire, and an attack on his 
convoy where other soldiers were killed and a round impacted near 
him.  

The Veteran's service record shows that he served as a cannoneer 
in the Army field artillery in Vietnam.  The Board finds that the 
stressful incidents he has described are consistent with the 
places, types, and circumstances of his service.  

The Veteran has been diagnosed with PTSD by a VA social worker, 
VA psychiatrist, and a VA examiner.  In June 2005, a VA 
psychiatrist noted that the Veteran's PTSD was secondary to his 
experiences in Vietnam.  

Given the above, the Board finds that in consideration of the 
newly amended 38 C.F.R. § 3.304, and with resolution of 
reasonable doubt in the Veteran's favor, service connection for 
PTSD is warranted as the Veteran has been diagnosed with PTSD by 
a VA psychiatrist who based her opinion on traumatic experiences 
described by the Veteran that would be consistent with his 
service as a cannoneer in Vietnam.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


